Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 5/3/2022, which has been entered.

Claims 19-31 have been added; currently claims 1-31 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objection to the drawings has been withdrawn.  However, a new objection has been made.

In view of Applicant’s amendment, the objection to the specification has been withdrawn.

Applicant has not traversed the presumption that 35 USC § 112(f) has been invoked, therefore, the presumption is maintained.

Applicant’s arguments have been fully considered but they are not persuasive; see below.

Applicant argued:

A.	that “Tsang merely describes fully removing fog from a first foreground object and partially removing fog from a second foreground object. Tsang does not describe setting a different parameter for each region and applying, for the region, the combination of a result from the image processing corresponding to the first parameter and a result from the image processing corresponding to the second parameter as required by amended Claim 1.” (P. 13, the last paragraph)

However, Tsang discloses setting a different parameter (depth of field)  for each region [Fig. 4 and paragraphs 31 (“…extracting both the foreground and the background subjects or portions…each object or option is associated with a value indicating depth of field of the foreground object and a value indicating depth of field of the background portion”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted”)]; processing each region according to the respective parameters [Fig. 4 and paragraph 32 (“…step A5, the image is processed in accordance with the changed depth of field values”)]; and combines the results from the image processing corresponding to the first and the second parameters [Figs. 4, 6, 8 and paragraph 33 (“…FIG. 6 shows an example of an image with a defined background portion and two defined foreground objects according to embodiments of the disclose technology. These images have a discernable depth of field as indicated by the steps of FIGS. 1 and 4. The first foreground object, in this example a tree, is seemingly the focus of this photograph and thus desired to be depicted in a clear manner. As such, it is desirable to have the haze removed from this particular portion of the photograph. Contrastingly, the haze surrounding the background of the image of FIG. 5 adds ambience and would likely be desired to be retained in the image. The example shown in FIG. 6 further isolates the background of the image, selecting the closest row of trees as the second foreground object. As such, this object is desired to be de-hazed along with the first foreground object”), 35 (“FIG. 8…fog having been removed entirely from the first foreground object and partially from the second foreground object according to embodiments of the disclosed technology”).  Note that Fig. 8 is the result of applying the image processing (i.e., dehazing) to the different regions (foreground objects and the background portion) using different parameters (i.e., depths of field).]  Therefore, the argument is not persuasive.



Drawings

The drawings are objected to because in Fig. 4 the decision step S405 is not enclosed in a diamond box as is conventional.  (See Fig. 4 as originally filed.)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification/Claims

Claims 1, 7, 13 and 28 are objected to because of the following informalities:
Claims 1, 7 and 13, respectively lines 8, 8 and 9: “parameter” should have been “parameters” as at least two are set by the first setting unit and subsequently used by the generation unit
Claim 28, line 5: “an processing” should have been “a processing”

Appropriate correction is required.

Claim Interpretation - 35 USC § 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim limitations in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

This application includes one or more claim limitations in claims 1-6, 19-21 and 28-31 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the placeholder(s) “unit” (such as “first setting unit” included in claim 1) either expressly or, in the case of dependent claims, by inheritance.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: Fig. 1 and paragraphs 25-32.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) , it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20, 22, 23, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsang (US 2018/0122049).

Regarding claim 1 (and similarly claims 7 and 13), Tsang discloses an image processing apparatus [Paragraph 7 (“…The disclosed technology may be carried out using an computing device, such as a mobile phone or notebook computer. The method may be carried out by a processor and computer readable storage medium. Software adapted to be used on a given computing device may be the platform from which the image de-hazing is carried out”); note that the computing device is considered as effecting the various units set forth below] comprising:
a first setting unit configured to set a first parameter for performing image processing for reducing an influence of a fine particle component of the image data and to set a second parameter different from the first parameter;
an image processing unit configured to perform the image processing based on the parameter set by the first setting unit;
[Figs. 4, 6 and paragraphs 9 (“…The processing of the foreground portion may be conducted via an image sharpening technique such that the haze of the foreground portion is removed or dampened, while the background portion…remains unchanged”), 31 (“…extracting both the foreground and the background subjects or portions…each object or option is associated with a value indicating depth of field of the foreground object and a value indicating depth of field of the background portion”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted…step A5, the image is processed in accordance with the changed depth of field values”), 33 (“…FIG. 6 shows…an image with a defined background portion and two defined foreground objects…The first foreground object, in this example a tree…further isolates the background of the image, selecting the closest row of trees as the second foreground object”).  Note that the different depth of field value for each of the foreground objects is a parameter for performing processing for removing an influence of a fine particle component]
a second setting unit configured to set a region for which the image processing corresponding to the first parameter is to be used and a region for which the second image processing wit is to be used;
[Fig. 4 and paragraph 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted….in step A3, a background object or portion is extracted from the image), 33 (“…FIG. 6 shows…an image with a defined background portion and two defined foreground objects”).  Note that the component of Tsang’s invention that performs the extraction is considered a second setting unit]
a generation unit configured to generate image data from which an influence of fine particles is reduced by applying a result from the first image processing corresponding to the first parameter and a result from the image processing corresponding to the second parameter to the respective regions set by the second setting unit
[Figs. 1, 6, 8 and paragraphs 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A5, the image is processed in accordance with the changed depth of field values”), 35 (“FIG. 8…fog having been removed entirely from the first foreground object and partially from the second foreground object according to embodiments of the disclosed technology”)]

Regarding claim 2 (and similarly claims 8 and 14), Tsang further discloses:
wherein the second parameter is a parameter for reducing the fine particle component to a further extent compared to the first parameter  
[Figs. 1, 6, 8 and paragraphs 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A5, the image is processed in accordance with the changed depth of field values”), 35 (“FIG. 8…fog having been removed entirely from the first foreground object and partially from the second foreground object according to embodiments of the disclosed technology”).  Note that the field of view for the first foreground object is considered the second parameter and it results in more dehazing]

Regarding claim 4 (and similarly claim s 10 and 16), Tsang further discloses:
further comprising an image-capturing unit capturing an image to be processed by the image processing unit
[Paragraph 8 (“The digital image may be that taken by a digital camera ”)]

Regarding claim 19 (and similarly claims 22 and 25), Tsang further discloses: 
wherein the first setting unit includes:
a third setting unit configured to set the first parameter; and
a fourth setting unit configured to set the second parameter  
[Figs. 4, 6 and paragraphs 31 (“…extracting both the foreground and the background subjects or portions…each object or option is associated with a value indicating depth of field of the foreground object and a value indicating depth of field of the background portion”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted”).  Note that the computing device of Tsang, which effects all the processing steps, is considered both the third and the fourth setting units]

Regarding claim 20 (and similarly claims 23 and 26), Tsang further discloses: 
wherein the image processing unit includes:
a first image processing unit configured to process the image processing based on the first parameter; and
a second image processing unit configured to process the image processing based on the second parameter  
[Figs. 4, 6 and paragraphs 9 (“…The processing of the foreground portion may be conducted via an image sharpening technique such that the haze of the foreground portion is removed or dampened, while the background portion…remains unchanged”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted…step A5, the image is processed in accordance with the changed depth of field values”).  Note that the computing device of Tsang, which effects all the processing steps, is considered both the first and the second image processing units]



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11, 12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2018/0122049) as applied to claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20, 22, 23, 25 and 26 above, and further in view of Itoh et al. (US 2017/0206690).

Regarding claim 5 (and similarly claims 11 and 17), Tsang discloses all limitations of its parent claim 1 but not expressly, which is taught by Itoh:
wherein the image processing unit 
performs calculation of a Mie scattering component and calculation of a Rayleigh scattering component,
[Fig. 4 and paragraphs 40 (“At step 405…extracts the Mie-scattered component”), 41 (“At step 406…extracts the Rayleigh-scattered component”)]
performs the fine particle removal processing by generating a composed image in which the calculated Mie scattering component and the Rayleigh scattering component are used
[Fig. 4 and paragraph 42 (“At step 407…combine the Mie-scattered component and the Rayleigh-scattered component into the…corrected image…The combined image…is output…as a haze removed image”).  Note that Tsang discloses correcting two regions in an image differently, each corrected region, being a corrected image per se, can be combined with the Mie-scattered component and the Rayleigh-scattered component as Itoh teaches]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Tsang with the teaching of Itoh as set forth above.  The reasons for doing so at least would have been to address the issues Itoh discussed in paragraphs 4 and 5 in order to “obtain an image with higher image quality in which the influence of noise caused by an image sensor is suppressed in image processing to improve visual recognizability of a captured image by reducing the influence of fine particles in the atmosphere” as Itoh further indicated in paragraph 6.

Regarding claim 6 (and similarly claims 12 and 18), Itoh further discloses:
the first parameter and the second parameter include a Mie scattering intensity coefficient and a Rayleigh scattering intensity coefficient, the Mie scattering intensity coefficient and the Rayleigh scattering intensity coefficient respectively indicating a contribution of the Mie scattering component and a contribution of the Rayleigh scattering component in the generation of the composed image,
[Fig. 4 and paragraph 42 (“At step 407…combine the Mie-scattered component and the Rayleigh-scattered component into the…corrected image…in an arbitrary ratio…The combined image…is output…as a haze removed image”).  Note that the combination ratio (e.g., c1/c2) reflects the contribution of the Mie scattering component and a contribution of the Rayleigh scattering component and, say, a1 and a2 are considered the Mie scattering intensity coefficient and the Rayleigh scattering intensity coefficient, respectively]

The combined invention of Tsang and Itoh does not disclose the following:
the Mie scattering intensity coefficient and the Rayleigh scattering intensity coefficient have smaller values in the second parameter than in the first parameter

However, given that there are only four possibilities regarding the relative magnitudes of the Mie coefficients (say, Mi) and the Rayleigh coefficients (say, Ri), i = 1 or 2 and indicates the region the coefficients are applied.  (E.g., M1 > M2 and R1 < R2 is one of the combinations.)  Per KSR one of ordinary skill in the art would have been motivated to try all four combinations to identify the one that is the best in obtaining the predictable result of removing the influence of fine particles.

>>><<<
Claims 3, 9, 15, 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2018/0122049) as applied to claims 1, 2, 4, 7, 8, 10, 13, 14, 16, 19, 20, 22, 23, 25 and 26 above.

Regarding claim 21 (and similarly claims 24, 27), Tsang discloses all limitations of its parent claim 20 and additionally the following: 
wherein the second setting unit includes:
a detection unit configured to detect an object to be detected from image data obtained from the first image processing unit;
[Tsang: Figs. 4, 6, 8 and paragraph 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image”),]
a determination unit configured to determine a region in which an object was detected by the detection unit and a region in which no object was detected by the detection unit,
[Tsang: Figs. 4, 6, 8 and paragraph 33 (“…FIG. 6 shows…an image with a defined background portion and two defined foreground objects…The first foreground object, in this example a tree…further isolates the background of the image, selecting the closest row of trees as the second foreground object”)]

	While Tsang further discloses sharpening the foreground objects and the background region differently [Figs. 4, 6, 8 and paragraph 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted…step A5, the image is processed in accordance with the changed depth of field values”); note that the background portion does not include objects], Tsang does not expressly disclose the following:
sets the region in which no object was detected as a processing target of the second image processing unit

However, since there are only two foreground objects and a background portion to be sharpened (with different degree of sharpening), per KSR one of ordinary skill in the art would have been motivated to try designating each as the processing target of the second image processing unit to obtain, predictably, an image portion sharpened to a given degree and thus can decide which one is the most desired by said one of ordinary skill in the art.

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to set the region in which no object was detected as a processing target of the second image processing unit.

Regarding claim 3 (and similarly claims 9 and 15), Tsang discloses/suggests all limitations of its parent claim 21 and further discloses the following:
wherein the generation unit generates a composed image by
selecting image data obtained by the first image processing unit for the region in which an object was detected determined by the determination unit, and
selecting image data obtained by the second image processing unit for the region in which no object was detected determined by the determination unit
[Figs. 1, 6, 8 and paragraphs 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A5, the image is processed in accordance with the changed depth of field values”), 35 (“FIG. 8…fog having been removed entirely from the first foreground object and partially from the second foreground object according to embodiments of the disclosed technology”)]

>>><<<
Claims 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsang (US 2018/0122049) and Chui (US 6,411,305).

Regarding claim 28, Tsang discloses an image processing apparatus [paragraph 7 (“…The disclosed technology may be carried out using an computing device, such as a mobile phone or notebook computer. The method may be carried out by a processor and computer readable storage medium. Software adapted to be used on a given computing device may be the platform from which the image de-hazing is carried out”);   note that the computing device is considered as effecting the various units set forth below] comprising:
an processing unit configured to process an image processing for reducing an influence of a fine particle component in the partial region to the captured image data
[Figs. 4, 6, 8 and paragraphs 9 (“…The processing of the foreground portion may be conducted via an image sharpening technique such that the haze of the foreground portion is removed or dampened, while the background portion…remains unchanged”), 31 (“…extracting both the foreground and the background subjects or portions…each object or option is associated with a value indicating depth of field of the foreground object and a value indicating depth of field of the background portion”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted…step A5, the image is processed in accordance with the changed depth of field values”), 33 (“…FIG. 6 shows…an image with a defined background portion and two defined foreground objects…The first foreground object, in this example a tree…further isolates the background of the image, selecting the closest row of trees as the second foreground object”). Note that the computing device is considered as effecting the various units, including the image processing unit.  Note further that the different depth of field value for each of the foreground objects is a parameter for performing processing for removing an influence of a fine particle component]

	While Tsang discloses processing selected portions of an image, it does not expressly disclose the following, which is taught by Chui):
an inputting unit configured to input an instruction from a user for designating partial region in an image represented by the captured image data
[Figs. 2, 11 and col. 10, line 67–col. 11, line 7 (“…The user…uses the image region selector 162 (FIG. 2) to select regions of the magnified image 30 that would…look better if they were sharper. For instance, the user may select…rectangular, round or oval shaped regions for sharpening”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Tsang with the teaching of Cui as set forth above.  The reasons for doing so would have been to allow a user to sharpen an area of his choosing as Cui indicated in col. 11, lines 1-4.

Regarding claim 29, the combined invention further discloses: 
wherein the partial region is an object in the image represented by the captured image data  
[Tsang: Figs. 4, 6, 8 and paragraphs 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted”), 33 (“…FIG. 6 shows…an image with a defined background portion and two defined foreground objects…The first foreground object, in this example a tree…further isolates the background of the image, selecting the closest row of trees as the second foreground object”)]

Regarding claim 30, the combined invention further discloses: 
wherein the image processing reduces the influence in the partial region stronger than the other region of the partial region in the image represented by the captured image data  
[Tsang: Figs. 4, 6 and paragraphs 9 (“…The processing of the foreground portion may be conducted via an image sharpening technique such that the haze of the foreground portion is removed or dampened, while the background portion…remains unchanged”), 32 (“… steps A1 and A2…first and second foreground objects are respectively extracted from the image…step A3, a background object or portion is extracted…step A5, the image is processed in accordance with the changed depth of field values”), 35 (“FIG. 8…fog having been removed entirely from the first foreground object and partially from the second foreground object according to embodiments of the disclosed technology”)]

Regarding claim 31, the combined invention further discloses: 
wherein the image processing unit does not perform the image processing to the other region of the partial region
[Tsang: Figs. 4, 6 and paragraphs 9 (“…The processing of the foreground portion may be conducted via an image sharpening technique such that the haze of the foreground portion is removed or dampened, while the background portion…remains unchanged”)] 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shenzhi (US 7,724,980)—[Figs. 2, 3 and col. 4, lines 14-17 (“…The user may be able to graphically select a region of image 160 for sharpening in some embodiments. For instance, the user may select a rectangular, or differently shaped, image region using a mouse or other input device”); col. 5, lines 26-33 (“…the user may select a particular region or portion of the image, rather than the entire image, and then indicate that selective sharpening tool 120 should sharpen a certain percentage of that region or portion. In other words, in some embodiments, selective sharpening tool 120 may sharpen the least sharp 50% of the pixels of the selected region, ignoring those pixels of the image outside that region”)]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        July 19, 2022